        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Strio Consulting, Inc.,                           Civil No. 19-CV-01048-ECT-BRT
a Minnesota Corporation,

             Plaintiff,
v.                                               FIRST AMENDED COMPLAINT

RocketPower, Inc.,
a Delaware Corporation,

             Defendant.


RocketPower, Inc.,
a Delaware Corporation,

             Plaintiff,

v.

Strio Consulting, Inc.,
a Minnesota Corporation

             Defendant.


      For its First Amended Complaint against Defendant Rocket Power, Inc. (“Rocket

Power” or “Defendant”), Plaintiff Strio Consulting, Inc. (“Strio”), states and alleges as

follows:

                            JURISDICTION AND VENUE

      1.     Strio is a Minnesota corporation with its registered office address located at

1390 Neal Avenue North, Lake Elmo, MN 55042.
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 2 of 11




       2.     Rocket Power is a Delaware Corporation with its registered agent address

located at 2035 Sunset Lake Road, Suite B-2, Newark, Delaware 19702 and its registered

entity address located at 9000 Crow Canyon Road, Suite 132, Danville, California 94506.

       3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

because there is diversity between the parties and the amount in controversy exceeds

$75,000.

                               FACTUAL ALLEGATIONS

       4.     Strio is a Minnesota corporation which supplies staffing solutions to

numerous companies over a broad range of industries as well as other services. Caleb

Fullhart (“Fullhart”) is Strio’s chief executive officer.

       5.     Strio is customarily contacted by companies either in need of employees to

fill immediate roles within their business, or by companies wishing to employ the

services of a professional recruiter to hire individuals for a specific position.

       6.     While Strio’s employees are currently located in over eighteen (18) U.S.

states, Strio’s employees are subject to employment agreements governed by Minnesota

law.

       7.     Rocket Power “provides talent solutions to rapidly scaling technology

companies.”

       8.     One example of an area which Rocket Power provides staffing is through

companies manufacturing and testing autonomous driving vehicles. Rocket Power is




                                               2
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 3 of 11




contacted by these companies to locate and provide individuals with the proper

credentials to operate their vehicles.

       9.     Matthew Caldwell (“Caldwell”) is the founder and current Chief Executive

Officer of Rocket Power.

       10.    Caldwell became aware of Strio and its substantial work force in 2017 and

thereafter contacted Fullhart to discuss a potential business relationship between Strio

and Rocket Power.

       11.    Caldwell and Fullhart engaged in discussions and, eventually, negotiations

in the following months regarding a potential business relationship between Rocket

Power and Strio.

       12.    As a result of these negotiations, Strio and Rocket Power entered into a

“shared-cost, shared profit” agreement (the “Agreement”) whereby Strio would assign its

employees to fill personnel needs for Rocket Power as part of its work with various

clients, including self-driving car road testing projects and targeted short-term recruiting

projects.

       13.    Pursuant to the terms of this Agreement, which was memorialized in email

communications between the companies, Strio and Rocket Power would share equally in

the cost of Strio providing its employees’ services to Rocket Power’s customers,

including payroll expenses, on an ongoing basis and the parties would equally split any

profits derived from projects staffed by Strio’s employees.




                                             3
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 4 of 11




       14.    The parties’ Agreement further required Rocket Power to invoice its

customers for the services provided at an hourly or flat rate. However, under the terms of

the Agreement, Rocket Power was required to pay its half of the costs of Strio providing

labor, as set forth in invoices provided by Strio, regardless of whether it collected from its

customers or if the total payout on a given job exceeded the costs. Additionally, once

Rocket Power was paid by its clients, it was further required to pay Strio one-half of all

profits earned on work performed.

       15.    All invoices sent by Strio indicated payment was to be made in Minnesota

and the parties agreed all payments would flow through a joint account in Minnesota.

       16.    To establish a joint source of funds to facilitate the sharing of costs and

profits under the Agreement, Rocket Power and Strio opened a joint checking account

through Wells Fargo Bank in Minneapolis, Minnesota.

       17.    The parties operated under their Agreement throughout the course of 2018

and into 2019, with Rocket Power transferring funds into the parties’ joint Minnesota

account.

       18.    In furtherance of their Agreement, representatives of Strio and Rocket

Power worked together on a daily basis to operate their joint enterprise and complete

administrative functions, including hiring, staffing, invoicing, marketing and other

functions.




                                              4
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 5 of 11




       19.    The parties’ respective representatives and employees also joined in “all-

hands” group meetings at various times in 2018, with the first such meeting occurring in

Minnesota in August 2018.

       20.    As the parties continued to operate under their Agreement, they were

successful in securing clients and Strio always provided the required personnel to

complete the work for Rocket Power’s clients.

       21.    Rocket Power collected millions in revenue from its clients, as evidenced

by bank transaction data shared with Strio, but it nonetheless failed to timely pay to Strio

its portion of the cost or distribute any profits earned through its activities.

       22.    Rocket Power also failed and otherwise refused to pay its half of the cost of

providing labor to staff the projects to Strio, forcing Strio to pay the entirety of its payroll

expenses despite receiving little or no payments from Rocket Power in an effort to avoid

having to terminate those individuals’ employment with the company.

       23.    Upon information and belief, Rocket Power and Caldwell have wrongfully

withheld and diverted funds rightfully belonging to Strio for their own personal and

business use, including Caldwell buying a personal new vehicle and funding other

projects and companies in which Strio has no stake.

       24.    As a result of Rocket Power’s failure to remit profits to Strio, as well as its

refusal to share in the expenses, as per the parties’ Agreement, Strio is currently owed

$1,169,238.12 by Rocket Power, in addition to Rocket Power’s half of ongoing payroll

expenses.



                                               5
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 6 of 11




       25.    The sum owed by Rocket Power to Strio accounts for the advancement of

costs incurred by Strio through satisfying its payroll obligations to its Minnesota

employees as well as 50% of the profits unlawfully withheld by Rocket Power.

       26.    Rocket Power’s unlawful conduct has directly and proximately resulted in

significant monetary damages to Strio, as Strio has been supplying Rocket Power with

the continuous employment services of its Minnesota employees without payment of just

compensation or the agreed-upon reimbursement to Strio for its payroll costs, which is

contrary to the parties’ Agreement.

       27.    Strio had a direct contractual relationship with each of the employees and

independent contractors who worked on Rocket Power-related projects, and each of its

employees and contractors signed written contracts memorializing the terms of the

parties’ agreements (collectively the “Personnel Agreements”) prior to, and as a condition

of, their employment or contractor relationship with Strio.

       28.    All of the work performed by Strio employees and contractors on

RocketPower-related projects which generated revenue for Strio and RocketPower’s joint

business was done pursuant to those individuals’ Personnel Agreements.

       29.    Each of the Personnel Agreements contained choice of law clauses which

provided that the agreements would be subject to and interpreted under Minnesota law.

       30.    Each of the Personnel Agreements contained restrictive covenants which,

among other things, prohibited the employees and contractors from working for or with

any Strio client or business partner for one year after the termination, for any reason, of



                                             6
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 7 of 11




that individual’s employment or contract with Strio.          The restrictive covenants

specifically prohibited these individuals from seeking employment with or otherwise

working for Rocket Power.

       31.    Rocket Power had actual knowledge of these Personnel Agreements and the

restrictive covenants contained therein.

       32.    Notwithstanding, on or about July 1, 2019, Rocket Power sent a written

communication to all of Strio’s employees and contractors assigned to Rocket Power-

related projects offering each employment with Rocket Power in the same role as they

were previously performing as an employee/contractor of Strio, and informing those

individuals that if they did not resign their employment with Strio and accept Rocket

Power’s offer of employment by midnight on July 2, they would be without a job.

       33.    The vast majority of Strio employees who received this communication

resigned from Strio and accepted employment with Rocket Power in violation of their

respective Personnel Agreement.

       34.    Rocket Power, without justification, tortiously and intentionally procured a

breach of Strio’s Personnel Agreements by encouraging and aiding Strio’s employees and

contractors from breaching their agreements under threat of loss of employment.

       35.    As a direct and proximate result of Rocket Power’s conduct, Strio has been

damaged, and may continue to be damaged, in an amount to be determined at trial and

has suffered irreparable harm to its business.




                                             7
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 8 of 11




                                   COUNT ONE
                               BREACH OF CONTRACT

       36.    Plaintiff realleges and incorporates by reference herein the foregoing

allegations as though fully set forth herein.

       37.    The Agreement entered into by Rocket Power and Strio is a fully

enforceable contract.

       38.    Rocket Power has materially breached the parties’ Agreement by, among

other things, failing to pay its half of the costs for Strio’s provision of its employees’

services for projects covered by the Agreement and failing to distribute one-half of all

profits earned on such projects.

       39.    Strio has fulfilled, and continues to fulfill, its obligations under the parties’

Agreement.

       40.    As a direct and proximate result of Rocket Power’s breaches of the

Agreement, Strio has been damaged in an amount in excess of $1,169,238.12 to be

determined at trial.

                                    COUNT TWO
                                UNJUST ENRICHMENT

       41.    Plaintiff realleges and incorporates by reference herein the foregoing

allegations as though fully set forth herein.

       42.    Rocket Power knowingly received employment services from Strio and its

Minnesota employees and unjustly retained all payments and profits generated by such




                                                8
        CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 9 of 11




services, including funds which should have been allocated to pay the costs of providing

such services and the profits earned from projects for which services were provided.

       43.    Rocket Power has been unjustly enriched through its unlawful and unfair

retention of all revenue generated through the services provided by Strio and it would be

unjust to permit Rocket Power to retain those funds.

       44.    As a direct and proximate result of Rocket Power’s unjust enrichment, Strio

has been damaged in an amount in excess of $1,169,238.12 to be determined at trial.

                                  COUNT THREE
                          CIVIL THEFT AND CONVERSION

       45.    Plaintiff realleges and incorporates by reference herein the foregoing

allegations as though fully set forth herein.

       46.    Rocket Power unlawfully took possession of funds belonging to Strio and

has wrongfully deprived Strio of the use of its property in violation of Minn. Stat.

§ 604.14.

       47.    Rocket Power willfully interfered with, and retained complete possession

of, funds which Strio had a legal right to possess and use and thereby converted and

deprived Strio of the use of that property.

       48.    As a direct and proximate result of Rocket Power’s theft and conversion of

Strio’s funds and property, Strio has been damaged in an amount in excess of

$1,169,238.12 to be determined at trial, in addition to punitive damages permitted by law.




                                                9
       CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 10 of 11




                                COUNT FOUR
                     TORTIOUS INTERFERENCE WITH CONTRACT

       49.    Plaintiff realleges and incorporates by reference herein the foregoing

allegations as though fully set forth herein.

       50.    The Personnel Agreements entered into by Strio with its employees and

contractors are fully enforceable agreements with binding and enforceable restrictive

covenants preventing those employees and contractors from working as employees of

Rocket Power.

       51.    Rocket Power and its CEO, Matthew Caldwell, had actual and/or

constructive knowledge of the Personnel Agreement, the restrictive covenants contained

therein, and the fact that Strio required all employees and contractors to sign Personnel

Agreements prior to, and as a condition of, their employment or contractor relationship

with Strio.

       52.    Rocket Power intentionally, tortiously and without justification interfered

with Strio’s Personnel Agreements by, among other things, hiring Strio’s employees and

contractors, inducing, encouraging, and aiding those employees and contractors to breach

their Personnel Agreements by accepting employment with Rocket Power, coercing

Strio’s employees and contractors into agreeing to accept employment with Rocket

Power, providing those individuals with false and misleading information, defaming and

disparaging the character of Strio personnel, and otherwise improperly attempting to

procure breaches of the Personnel Agreements.




                                                10
       CASE 0:19-cv-01048-ECT-BRT Doc. 48 Filed 10/04/19 Page 11 of 11




      53.     Rocket Power’s interference was improper and without justification.

      54.     As a direct and proximate result of Rocket Power’s tortious interference

with Strio’s Personnel Agreements, Strio has been damaged in an amount to be

determined at trial and has suffered irreparable harm to its business which monetary

damages cannot remedy.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Strio Consulting, Inc. respectfully requests that this Court

enter judgment in its favor and against Defendant Rocket Power, Inc. in an amount in

excess of $1,169,238.12 to be determined at trial, award Plaintiff punitive damages, costs,

and disbursements as permitted by law and grant whatever other and further relief it

deems equitable and just.


                                          FAFINSKI MARK & JOHNSON, P.A.


Dated: October 4, 2019                    By: s/ Tyler P. Brimmer
                                              Tyler P. Brimmer (#0392700)
                                              Adina R. Florea (#0395026)

                                          Flagship Corporate Center
                                          775 Prairie Center Drive, Suite 400
                                          Eden Prairie, MN 55344
                                          Telephone: 952.995.9500
                                          Facsimile: 952.995.9577
                                          tyler.brimmer@fmjlaw.com
                                          adina.florea@fmjlaw.com

                                          Attorneys for Plaintiff
                                          Strio Consulting, Inc.




                                            11
